Exhibit 99.1 MagicJack Estimates Q4 2012 Operating Income to be Greater than $0.50 Per Share and Full year GAAP EPS to be Above Previous Estimated Range Full year 2012 GAAPrevenueprojected to be approximately $155.0 Mil or 40% above 2011 revenue of $110.5 Mil West Palm Beach, FL, and Netanya, Israel ­ November 9, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), the Voice Experts and cloud communications leader that invented voice over IP (VoIP) and sold over ten million magicJacks®, today communicated EPS (Earnings Per Share) estimates larger than previously expected. The Company will continue to keep the investment community informed of matters that may be deemed pertinent during the repurchase program as they become available. Please note, these estimates may change and could be affected by various adjustments or other conditions. Please refer to previous SEC filings for these and other risk factors. This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements.
